Citation Nr: 0719942	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  04-36 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include whether the character of the veteran's 
discharge from July 30, 1978 to June 8, 1982 is considered a 
bar to the payment of VA benefits.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD), to include whether the character of 
the veteran's discharge from July 30, 1978 to June 8, 1982 is 
considered a bar to the payment of VA benefits.


REPRESENTATION

Appellant represented by:	Joseph C. Guillot, of 
McPhillips, Shinbaum & Gill, L.L.P


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's Wife


 
ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to June 
1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  The veteran had periods of active service from October 
1972 through October 1974, and October 1974 through July 29, 
1978 for which the veteran received an honorable discharge.  
The veteran had a period of active service from July 29, 1978 
to June 8, 1982, for which the veteran received a discharge 
under conditions other than honorable.  

2.  The veteran has not received an upgraded discharge.

3.  The veteran's multiple offenses constitute willful and 
persistent misconduct.

4.  The veteran's left knee injury was incurred in July 1979.   

5.  Entitlement to service connection for a left knee 
disability was initially denied in a June 1983 rating 
decision; the veteran did not submit a notice of disagreement 
with this decision within one year of notice thereof.

6.  Evidence received since the June 1983 rating decision 
includes material that was not before the June 1983 decision 
makers, and which purports to establish a fact necessary to 
the veteran's claim. 

7.  The veteran has a current diagnosis of PTSD with no 
corroboration of his claimed in service stressors.


CONCLUSIONS OF LAW

1.  The June 1983 rating decision which denied entitlement to 
service connection for a left knee disability is final; 
evidence received since June 1983 is new and material, and 
the veteran's claim is reopened.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.105(a), 3.156(a) (2006). 

2.  The veteran's left knee disability was sustained during a 
period of service which ended in a discharge under other than 
honorable conditions, thus constituting a bar to VA 
compensation benefits.  38 U.S.C.A. § 101(2), (18) (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.12, 3.354 (2006).

3.  PTSD was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status; existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In the instant case, the RO sent a letter in May 2003 (prior 
to the September 2003 adverse decision) which adequately 
informed the veteran of the evidence and information (1) 
necessary to substantiate the claim; (2) that VA would seek 
to provide; and (3) that the veteran was expected to provide.  
The letter also essentially told the veteran to submit any 
information or evidence in his possession.  The RO 
additionally requested that the veteran identify any relevant 
records and/or additional supporting information or evidence, 
and submit authorizations to the RO so that the RO could 
obtain the records or other evidence on his behalf.  In light 
of the foregoing, the Board finds that the veteran has not 
been prejudiced by any notice deficiency.  

The veteran was not provided with notice of information 
pertaining to the establishment of a disability rating or an 
effective date for the disabilities on appeal until March 
2006.  Despite the untimely notice provided to the veteran 
concerning these elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of the final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In that regard, the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection.  Thus, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.

The Board further notes that the veteran's service medical 
records, service personnel records, VA treatment records, and 
social security disability records have been obtained.  
Additionally, the veteran submitted statements regarding his 
condition and the circumstances surrounding his discharge.  
The veteran was also afforded a hearing before a Decision 
Review officer as well as a travel board hearing before a 
veterans law judge.  The veteran has not identified any 
further evidence with respect to his claim, and the Board is 
similarly unaware of any such evidence.  Thus, VA's duty to 
assist the veteran has been fulfilled.

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.

Character of Discharge and Service Connection for a Left Knee 
Injury

A review of the veteran's service medical records shows that 
he sustained an injury to his left knee in July 1979.  

In a rating decision dated June 1983, the RO determined that 
the veteran's left knee injury occurred during a period of 
service for which the veteran received a discharge under 
dishonorable conditions.  Therefore the veteran was barred 
for compensation for his injury.

The veteran was notified of the June 1983 rating decision and 
provided with his appellate rights in a July 1983 letter.  
The veteran did not submit a notice of disagreement with this 
decision within one year of receipt of the letter.  
Therefore, the February 1986 decision is final, and is not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.105(a).

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence is 
defined as existing evidence not previously submitted to the 
VA, and material evidence is defined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence submitted since the June 1983 rating decision 
consists of written statements from the veteran, as well as 
testimony from hearings conducted in August 2004 and 
September 2006.  The Board finds that the veterans' testimony 
is new, in that it contains information that was not 
considered by the June 1983 decision makers.  It is also 
material, in that it relates to unestablished facts necessary 
to substantiate the claim, namely the events which led to the 
veteran's discharge under other than honorable conditions.  
Therefore, the veteran's claim is reopened.  

As the veteran's claim for service connection for a left knee 
disability is reopened, the veteran's claim for service 
connection for a left knee disability will be reviewed on a 
de novo basis.  At this juncture, the Board notes that the RO 
has already considered the veteran's claim on a de novo 
basis.  Therefore, the Board can proceed with de novo 
consideration of this issue without prejudice to the 
veteran's claim.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The threshold question in every claim for VA benefits 
concerns the adequacy of the appellant's service for purposes 
of establishing basic eligibility.  Applicable laws and 
regulations provide that most VA benefits are not payable 
unless the period of service upon which the claim is based 
was terminated by discharge or release under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2), 101(18) (West 2002 
& Supp. 2005); 38 C.F.R. § 3.12(a) (2006).  Regulations 
further provide that a discharge or release for certain 
offenses is considered to have been issued under dishonorable 
conditions.  38 C.F.R. § 3.12(d) (2006).

A discharge from military service because of willful and 
persistent misconduct, including a discharge under other than 
honorable conditions, is considered to have been issued under 
dishonorable conditions.  38 C.F.R. § 3.12(d)(4) (2006).  A 
discharge because of a minor offense will not be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful, and meritorious.

Additionally, a discharge under dishonorable conditions will 
not constitute a bar to benefits if the individual was insane 
at the time of the offense causing the discharge.  38 
U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 3.12(b) (2006).

Moreover, under 38 C.F.R. § 3.12(h) (2006), unless a 
discharge review board established under 10 U.S.C.A. § 1553 
determines on an individual case basis that the discharge 
would be upgraded under uniform standards meeting the 
requirements set forth in 38 C.F.R. § 3.12 (g), an honorable 
or general discharge awarded under the Department of 
Defense's special discharge review program does not remove 
any bar to benefits imposed under 38 C.F.R. § 3.12.  38 
C.F.R. § 3.12(h) (2006).

Turning to the relevant evidence in this matter, records from 
the service department show that the appellant was inducted 
to active duty, which commenced in October 1972.  The veteran 
was honorably discharged in October 1974 and immediately 
reenlisted.  He was again honorably discharged from his 
period of service from October 1974 to July 29, 1978.  The 
veteran again reenlisted for his final period of service from 
July 29, 1978 to June 8, 1982.  The veteran was discharged on 
June 8, 1982, under conditions other than honorable.  

An April 1983 Administrative Decision by the VA determined 
that the veteran had honest, faithful, and meritorious 
service from October 1972 to July 29, 1978, and thus 
eligibility for VA purposes was established.  However, the VA 
determined that the veteran was guilty of willful and 
persistent misconduct that resulted in his discharge under 
other than honorable conditions for his last period of 
service (from July 30, 1978 to June 8, 1982).  Therefore the 
VA determined that the veteran's last period of service was 
terminated under dishonorable conditions.  By a June 1983 
rating decision, the veteran was denied service connection 
for a left knee injury because the injury occurred within his 
period of service for which he was discharged under other 
than honorable conditions.

In September 1999 the veteran filed a new claim for service 
connection for a left knee disability.  In October 1999, the 
RO informed the veteran that his claim could not be granted 
due to the prior determination that he was discharged under 
dishonorable conditions during his period of service from 
July 1978 to June 1982.  The letter also informed the veteran 
that he had the right to file a request for revision of the 
character of his discharge with the Service Department 
Discharge Review Board or to apply for a correction of 
military records with the Service Department Board for 
Correction of Military Records.  The veteran then filed an 
untimely appeal of which he was notified by a letter dated 
May 2002.  At this time, the RO accepted the veteran's 
untimely Form 9 as a reopened claim.  In June 2003, the RO 
sent a letter informing the veteran that his under other than 
honorable conditions discharge still barred him from any 
compensation benefits incurred or aggravated during his 
service for the period of July 30, 1978 through June 8, 1982.

The veteran was afforded a hearing before a Decision Review 
Officer in August 2004, as well as a hearing before a 
veterans law judge September 2006.  During both hearings, the 
veteran testified that his discharge under other than 
honorable conditions was the result of his commanding officer 
trying to build up a case against him to get him discharged 
from the military.  The veteran alleged various reasons and 
provided many explanations as to why he was given a discharge 
under other than honorable conditions.  

The veteran's service personnel records indicated that the 
veteran entered the army in October 1972 and had honorable 
and meritorious service for two consecutive enlistment 
periods.  The veteran re-enlisted for his third consecutive 
period of active service on July 30, 1978.  Personnel records 
revealed numerous letters to the veteran's commanding officer 
regarding the veteran's debt, as well as reports that the 
veteran attended counseling for his debt on several occasions 
but still failed to pay his debts.  The veteran also received 
an Article 15 Court Martial for communicating a threat.  
Regarding his indebtedness, the March 1982 discharge 
recommendation indicated that the veteran accumulated a 
number of debts that resulted in no less than 15 inquiries 
being made to the commander being contacted to assist in 
their collection.  It was also noted that the veteran was 
counseled four times to pay his debts, and that he did not 
respond until he was barred from re-enlistment.  The 
discharge recommendation also noted that the veteran 
demonstrated an inability to control himself through violent 
acts and threats.  The veteran discharged under conditions 
other than honorable on June 8, 1982 due to the above-
mentioned reasons.  

There is no evidence that the veteran's other than honorable 
discharge was issued for an isolated minor offense.  Rather, 
there were not one, but numerous debts.  He was counseled to 
pay his debts on several occasions but did not respond.  This 
was combined with what the veteran's commanding officer 
characterized as inability to control himself through violent 
acts and threats.  Based on the evidence, the Board concludes 
that the veteran's other than honorable discharge was due to 
willful and persistent misconduct, and such a period of 
service is dishonorable for VA purposes and is a bar to VA 
compensation benefits based on such a period of service.  

The veteran's service medical records clearly show that his 
left knee disability was incurred in July 1979, which was 
during his period of other than honorable service.  
Therefore, the Board must regrettably find that compensation 
may not be paid for the residuals of this injury.  

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt in favor of 
the appellant, the benefit of the doubt rule is not 
applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

At this juncture, Board notes that although the veteran 
states he has made attempts to receive an upgrade in his 
character of discharge from the service department, there is 
no other evidence contained of this contained in the claims 
folder.  The Board strongly urges the veteran to request a 
revision of the character of his discharge with the Service 
Department Discharge Review Board or to apply for a 
correction of military records with the Service Department 
Board for Correction of Military Records.  

PTSD for Period of Service from October 1972 through July 29, 
1978

The veteran contends that he has PTSD as a result of his 
active service.  

Establishment for service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); See also Cohen v. Brown, 10 Vet. App. 
128 (1997).

A diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  38 C.F.R. § 3.304(f).  The United States Court of 
Appeals for Veterans Claims (Court) has taken judicial notice 
of the mental health profession's adoption of the DSM-IV as 
well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke...in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-41 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statements 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressor.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).

Although the veteran's March 2003 claim states that he served 
in the Republic of Vietnam in 1973, he does not claim to have 
served in combat.  Additionally, the veteran's service 
personnel records indicate that the veteran served in Korea 
and Germany during peacetime, without evidence of Vietnam 
service. The veteran has an MOS of Hawk FC crew member noted 
in his service personnel records.  The veteran did not 
receive a Combat Infantryman's Badge, a Purple Heart, or any 
other metal which indicates combat service.  As there is no 
contention or evidence regarding combat, the case turns on 
whether the veteran has PTSD and whether there are credible 
noncombat stressors that occurred that can be linked to the 
diagnosis of PTSD.  

The veteran reported two stressors that he contends resulted 
in his PTSD.  The first stressor claimed was an automobile 
accident the veteran was involved in, and received injuries 
from, that occurred while he was stationed in Germany in July 
1979.  He also contended that his PTSD was related to having 
to identify two apparently murdered servicemen, one of which 
was a friend, while he was stationed in Germany.  The veteran 
further stated he could not provide the names of the dead 
soldiers, but did mention one soldier went by the nickname of 
Fruity.  Service personnel records indicate that the veteran 
was stationed in Germany from October 1975 to October 1977 
and from October 1978 to October 1980.  As stated above, the 
veteran is barred from compensation for PTSD resulting from 
any incidents that occurred within his last period of active 
service (July 30, 1978 through June 1982).  

The service medical records do not contain any complaints, 
findings, or treatment of a psychiatric disorder, to include 
PTSD.  The veteran's examination upon enlistment, both dated 
September 1972, noted a normal psychiatric state.  The 
veteran's re-enlistment examination dated February 1978 also 
noted a normal psychiatric state.  Additionally, the veteran 
was afforded a psychiatric evaluation along with his 
recommendation for discharge.  The psychiatrist noted a 
normal psychiatric state with no disorders or diagnoses.  The 
veteran's report of medical history and his examination upon 
separation, both dated October 1981, also revealed a normal 
psychiatric state with no reports of trouble sleeping or 
nervous trouble.

The post-service, private medical records, dated December 
1999 through July 2000 demonstrate that the veteran received 
treatment for PTSD at a VA PTSD clinic.  A diagnosis of PTSD 
was noted.  Additionally VA outpatient records dated August 
2000 through August 2004 reveal psychiatric treatment for 
chronic symptoms of depression, anxiety, and irritability and 
note a diagnosis of depression with PTSD symptoms.  SSA 
records revealed that the veteran was disabled due to 
disorders of the back and affective/mood disorder.

The Board recognizes that the veteran currently suffers from 
PTSD.  However, where the veteran did not engage in combat, 
or the claimed stressor is noncombat-related, the record must 
contain service records or other credible sources that 
corroborate his testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389 (1996); 
aff'd, 124 F.3d 228 (Fed. Cir. 1997).  Because the Board is 
not required to accept an appellant's uncorroborated account 
of his active service experiences, the veteran's claimed 
stressors must be verified by the RO.  See Swan v. Brown, 5 
Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 
190, 192 (1991).  

Unfortunately, while the above-mentioned psychiatric 
treatment records show a diagnosis of PTSD, there is no 
objective evidence connecting the veteran's PTSD to his 
eligible periods of active service (October 1972 through July 
29, 1978).  As stated above, the veteran's first stressor, 
based on his automobile accident occurring in 1979, is 
clearly within his last period of service.  The veteran is 
barred from compensation for PTSD based on this stressor as a 
result of his discharge under other than honorable 
conditions.   

Regarding the two other stressors based on identifying dead, 
fellow soldiers, it is unclear when the veteran allegedly 
experienced these incidents.  However, the RO, in a May 2003 
letter, asked the veteran to submit specific information so 
that they could assist him in verifying his asserted 
stressors.  The veteran never submitted sufficient 
information to allow the RO to verify his stressors.  In both 
his hearing before the Decision Review Officer and his Travel 
Board hearing before the undersigned Acting Veterans Law 
Judge, the veteran testified that he could not remember the 
names of the dead bodies he saw or dates on which these 
events occurred.  Thus, there are no additional avenues by 
which VA can assist the veteran in verifying his stressors.

In light of the fact that the probative evidence of record 
does not include any evidence of a verified in-service 
stressor during a period of qualifying service which is 
related to the diagnosis of PTSD, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Consequently, the claim must be denied.


ORDER

Entitlement to service connection for a left knee disability 
is denied. 

Entitlement to service connection for PTSD is denied.




____________________________________________
JOHN L. PRICHARD 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


